{¶ 1} I do not disagree with the principal opinion's statements that an amended answer relates back to the date of the original answer and that "competing admissions" may have the effect of creating a genuine factual dispute. However, before this occurs, the amending party should be required to offer persuasive reasons that explain the inconsistency and provide credibility for the purported correction. This is especially true when dealing with answers and affidavits, documents which are prepared by the amending party. Such documents tend to be self-serving and are not subject to the excuse that the party was confused or lacked access to the appropriate materials. See Federal Procedure, Lawyers Ed. (1996), Pleadings and Motions, § 62.660. Because the appellant failed to offer any rationale to explain why the inconsistency occurred, I cannot conclude that the amended answer created a genuine issue of material fact.